 In the Matter of TAMPA SHIPBUILDING COMPANY, INCORPORATEDandGUARDS, OFFICERS,PATROLMEN ANDNIGHTWATCHMENFEDERAL LABORUNIONNo.22970, A. F. L.CaseNo.C- 590.Decided June 8,1943DECISIONANDORDEROn April 15, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportannexed'hereto.Thereafter the respondent filed exceptions to theIntermediate Report ,and a brief in support of its exceptions.TheBoard has reviewed the, rulings made by the Trial Examiner at thehearing and finds that no prejudicial errors were committed.Therulings are hereby affirmed.The Board has considered the Intermediate Report, the respond-ent's exceptions and brief, and the entire record in the case, and herebyadopts the' findings, conclusions, and recommendations made by theTrial Examiner, with the exceptions and modifications noted below :1.The Trial Examiner has found that Bertram 'J. Kell was dis-charged because of his membership in and activities on behalf of theUnion.The respondent contends that Kell was dischargedbecauseof repeated drunkenness and because he at times reported for workso under theinfluenceof liquor as to be unable to perform his duties.It appears from the record that Kell frequently appeared at work witha "hangover" or with liquor on his breath; that other employees hadbeen compelled to work his shift on several occasions because of Kell'sphysical condition, due to drinking; and that Kell, on the day beforehis discharge, was reprimanded by the captain of the guards for com-ing to work smelling of liquor.Although the circumstances surround-ing Kell's discharge are by no means free from doubt, we are of theopinion that the record does not sustain the allegation in the complaintthat Kell was discharged because of his union membership and activity.50 N. L.B. B., No. 34.177 178DECISIONS IOF' NATIONALLABOR,' RELATIONS BOARDWe shall therefore dismiss the complaint, insofar as it alleges that therespondent discriminatorily' discharged Kell, within the meaning ofSection 8 (3) of the Act.2. In concluding that the respondent did not refuse to bargain col-lectivelywith the Union, the Trial Examiner has found that it isimmaterial whether or not the Union represented a majority of theguards between September 10, 1941, and August 22, 1942, because "therespondent did not employ'the guards during this period."We deemit unnecessary to make any finding as to whether the respondent wasthe employer of the guards during that period. - We agree with theTrial Examiner's conclusion, and we find, that,the respondent did' notrefuse to bargain collectively within the meaning of the Act, but on theground that the record does not show that the Union represented amajority of the guards at any time material herein.3.The Trial Examiner has found, as the record shows, that sinceAugust 22, 1942, the guards have been hired' and paid by the re-spondent.Under the circumstances of the case, we find that therespondent has been the employer of the guards since August 22, 1942.ORDERUpon the basis of the above findings- of fact and the entire recordin the case, and pursuant to Section 10 (c) of the National LaborRelationsAct, the National Labor Relations Board hereby ordersthat the respondent, Tampa Shipbuilding Company, Incorporated,Tampa, Florida, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Guards, Officers, Patrolmen andNightwatchmen Federal Labor Union No. 22970, A. F. L., or in anyother labor organization of its employees, by locking out or refusingto reinstate any of its employees,'or in any other manner discriminat-ing in regard to their-hire and,tenure of employment or .any termor condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of tl e'Act.2.Take the following affirmative action, which the Board findswill effectuate the policiesof the Act :Offer to all the guards, except Kimbley D. Chissom, who werein the respondent's employ on September 9, 1941, and who have notsince been reinstated, immediate and full reinstatement to ' theirformer or substantially equivalent positions, without prejudice to TAMPA SHIPBUILDING COMPANY, INCORPORATED`179their seniority, and other rights and privileges, as provided in thesectionof the Intermediate Report entitled "The remedy";(b)Make whole, as provided in the section of the IntermediateReport entitled "The remedy," all the guards, except Kimbley D.Chissom, who were in the respondent's employ on September 9, 1941,for any loss-of pay they have suffered by reason of the respondent'sdiscrimination against them,'by payment to each of them 'of a sumof money equal to the amount which he normally would have earnedas wages from September 10, 1941, the date of the lock-out, to thedate of.his reinstatement or of the respondent's offer of reinstatement,as' the case may be, less his net earnings during such period;-(c)Make whole Kimbley D. Chissom for any loss of pay he hassuffered by reason of the respondent's discrimination against-him,by payment to him of a sum of money equal to the amount which hewould normally have earned as wages from September 10, 1941, thedate of the lock-out, to October 6, 1941, the date of his reinstatementby the respondent, less his net earnings during that period;(d)Post immediately in conspicuous places throughout its ship-yard at Tampa, Florida, and maintain for a period of at least sixty.(60) consecutive days from the date of posting, notices to its, em-ployees stating: (1) that the respondent will not engage in'the con-duct from- which it'is ordered to cease and desist in paragraphs 1- (a)and (b) of this Order; (2) that the respondent will take the affirma-tive action set forth in paragraphs 2 (a), (b), and (c) of this Order;and (3) that the respondent's employees are free to become andremain members of Guards, Officers, Patrolmen and NightwatchmenFederal Labor Union No. 22970, A. F. L., and that the respondent willnot discriminate against any employee because of membership in oractivity on behalf of that organization;(e)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed, insofar as it alleges: (1) that the respondent has engagedin unfair labor practices, within the meaning of Section 8 (3) of theAct, by discharging and ref using to reinstate Bertram J: Kell, andby discharging Kinibley D. Chissom on January 22, 1942, and there-after refusing to reinstate him; and (2) that the respondent hasengaged in unfair labor practices, within the meaning of Section 8 (5)of the Act, by refusing to bargain collectively with the Union.INTERMEDIATE REPORTtMr. Dan M. Byrd, Jr.,for the Board.Messrs.Sutton, Reeves & Allen, by Mr. Leroy Allen,of Tampa, Florida, for therespondent. I/l180DECISIONS IOF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUponan amendedcharge duly filed on July 28, 1942, by Guards,' Officers, Patrol-men and Nightwatchmen Federal Labor Union No. 22970, A. F. L., herein calledthe Union,' the National Labor Relations Board, herein called the Board, by itsthen Acting Regional Director for the Tenth Region (Atlanta, Georgia),issuedits complaint on July 31, 1941, against Tampa Shipbuilding Company, Incorpo-rated, herein called the respondent, Hugh Culbreath, an individual, and J. A.Savarese, an individual, alleging that the respondent, Culbreath,and Savarese,had engaged in and wereengagingin unfair labor practices affecting' commercewithin the meaning of Section 8 (1), (3), (4) and (5), and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act. Copiesof the complaint with notice of hearing thereon, were duly served upon therespondent, Culbreath, Savarese, and the Union.'With respect to the unfair labor practices, the amended complaint (asamended)' alleged, in substance, that the respondent: (1) since on or aboutSeptember 1, 1941, has (a) vilified, disparaged, and expressed its disapproval ofthe Union, (b) interrogated its employees concerning their union affiliations,(c)urged, persuaded, threatened, and warned its employees to refrain fromassisting, becoming members or remaining members of the Union, and (d) keptunder surveillance the meeting places, meetings, and activities of the Union ; (2)on or about September 4, 1941, discharged B J. Kell [Bertram J. Kell], and there-after refused to reinstate him, because he joined or assisted the Union or engagedin concerted activities with other employees for the purposes of collective bar-gaining and other mutual aid and protection ; (3) on or about September 6, 1941,refused and continues to refuse to bargain collectively with 'the Union as the exclu-sive representative of the employees in an appropriate unit, although the Unionhad been designated as their representative by a majority of such employees;(4) on or about September 10, 1941, locked-out and terminated the employmentof all the guards then in its employ in order to avoid bargaining with the Union,to discourage membership in the Union, and to interfere with, restrain, and coercethe said guards in the exercise of their rights under the Act ; and (5) on or aboutJanuary 22, 1942, discharged K. D. Chissom [Kiinbley D. Chissom], and there-after refused to reinstate him because of his activities on behalf of the Union.On or about November 27, 1942, the respondent filed its answer to the amendedcomplaint (as amended) denying the alleged unfair labor practices and theappropriateness of the unit.The answer,tinter alia,averred that Kell wasdischarged "for many good' and sufficient reasons, including drunkenness andreporting for duty under the influence of liquor ..." ; that Chissom was notdischarged but had on January 22, 1942, resigned from the respondent's employ ;and that the guards were not locked-out, but that "from and after September10, 1941, the guarding of respondent's yard was taken over by the Sheriff .. .'This organization was not officiallychartereduntilon or about October 21, 1941.Nevertheless, it is ieferied to throughout this report as "the Union."'On or about October 5, 1942, the Union duly filed a second amendedcharge and basedthereon an amended complaint was duly issued by the Board on October 7, 1942. Objec-tions to the issuance of the amended complaint,were overrulediby the undersignedOnNovember 13, 1942, the Boaid issued an amended complaint (as amended). Objectionsto the issuance thereof,were overruled by the undersignedThe amended complaint andthe amended complaint (as amended), which were duly served on October 7 and Novem-ber 13, 1942, respectively, upon the respondent and the Union, dropped as parties re-spondentCulbreath and Savarese, withdrew the allegation of a violation of Section 8 (4)of the Act, and in other respects amended the original complaint.8 See footnote 2,supra. TAMPA SHIPBUILDING COMPANY, INCORPORATED181under a' valid and binding contract ...", and that on and after that date therespondent was "not an employer" of the guards.Pursuant to notice, a hearing was held from August 17 and August 21, 1942,and from March 1 to March 15, 1943, at Tampa, Florida, before Howard Myers,the undersigned Trial Examiner duly designated by the then Acting Chief TrialExaminer.The Board and the respondent were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon the issues' wasafforded the parties.During the hearing, upon motion, all prospective wit-nesses were excluded from the hearing room until their turn to testify. Eachparty, however, was permitted to have two persons sit with counsel, even thoughthose persons- were prospective witnesses.At the conclusion of the Board'scase, counsel for the respondent moved to dismiss the complaint in its entiretyor in the alternative, to dismiss certain portions thereof.The motion wasgranted without objection with respect to the allegation of surveillance of unionmeetings, but otherwise was denied.At the conclusion of the hearing, respond-ent's counsel renewed the previously denied portion of his motion.Decisionthereonwas reserved. It is hereby denied. Counsel for the Board, at theconclusion of the hearing, moved to conform the pleadings to the proof withrespect to minor matters.The motion was granted, without objection. Thepartieswere afforded an opportunity to argue orally before the undersigned.Counsel for the Board and for the respondent participated in such oral argu-ment.The parties were then advised that they might file briefs with the under-signed on or before March 20, 1943No briefs have been received.Upon the entire record in the ease and from his observation of the witnessesthe undersigned makes, in addition to the alcove, the following:I1.THE BUSINESSOF THE RESPONI)ENT 'The respondent, Tampa Shipbuilding Company, Incorporated, is a Floridacorporation, having its shipyard and principal place of business at Tampa, Florida.There it is engaged in the construction, conversion, and repair of ships for theUnited States Navy Department and for the Lend-Lease Administration. Therespondent also constructs pumps for the various drydocks of the Navy Depart-ment.For the 12 months period ending August 18, 1942, the respondent's grossreceipts amounted to more than $10,000,000During the same period it pur-chased raw materials amounting to more than $2,000,000, approximately -80percent of which was received by it "under mandatory allocations of the WarProduction Board from suppliers located outside of the State of Florida."Theboats built, converted, and repaired by the respondent are delivered by it tothe United States Government at Tampa, FloridaFor the 12 months periodending August 18, 1942, the value of the pumps shipped by the respondent topoints outside the State of Florida amounted to about Ih0 of 1 percent of itsgross receipts during that period.IITHE ORGANIZATION INVOLVNi'DGuards, Officers, Patrolmen and Nightwatchmen Federal Labor Union No.22970, is a labor organization affiliated with the American Federation of Laborand admits to membership employees of the respondent.4 The findings in this section are based in part upon a stipulation entered into at thehearing by counsel for the Board and for the respondent.536105-44-vol. 50-13 182,DECISIONSOFNATIONAL-LABOR RELATION'S BOARDIll.TIIE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; the discharge of Berti ain J. Kell; andthe lock-outIn August 1941, several of the respondent's guards consulted Glenn McClung,an International Representative ofi the International Union of Operating Engi-neers,' regarding the formation of a union among the guards of the respondent.Upon receiving McClung's assurances of support, these guards then discussedthe matter with their co-workersAs a result of these discussions, about 20or 25 of the approximately 79 guards then in the respondent's employ met atMcClung's house on the evening of September 4. There the matters attendantto the formation of a labor organization were discussed, temporary officers elected,and Kimbley D. Chissom, a guard, appointed business agent.At the conclusionof this meeting, Warren Peeler, one of the persons who first spoke .to McClungabout organizing the guards, mailed a letter to the American' Federation ofLabor in Washington enclosing therein an application for a charter and a moneyorder in payment thereofPeeler and another guard named W. M. Wood thenwent to the respondent's shipyard.There they told Bertram J. Kell, the ser-geant in charge of the guards at that particular time,' about the meeting atMcClung's house and asked Kell's permission to speak to the guards then on dutyin order to 'get them to join the Union.Kell not only granted the request,butjoined the Union that evening and accompanied Peeler and.Wood while theyspoke to' the various guards at their respective stdtions.teener and Woodspoke to all the guards then on duty-and obtained the signatures of severalMost' of 'those who signed gave Peeler some money to defray the cost of thecharter.Before leaving the yard, Peeler handed Kell a book similar to theone in which he and Wood obtained signatures and asked him to give the booktoRobert Jones, the "roving -guard"' on the next shift, and to request Jonesto solicit the men on his shift.Kell did as requested.Shortly after Peeler and Wood left the yard, the men on the next shift.came on duty. Lee Fegenbush, the sergeant in charge of this shift, was toldby Ryan, a guard, that the guards were organizing a unionFegenbush'imme-diately communicated this information to, Vernon B. Callis, the lieutenant ofthe guards.Callis and Fegenbush then telephoned Chadwick, the captain ofthe respondent's guards, went to' his house, and the three of them returned tothe yard about 1 o'clock in the morning.' Chadwick was informed by Callisand Fegenbush that "they were trying to form a union among the guards,trying to organize."Regarding his activities and those of Chadwick and Callisupon their return to the yard, Fegenbush testified as follows :Q What did you three men do after you got back to the yard?A.Well, we went around to quite a few of the boys and talked to theboys about it.Q. And what did you say to them, Mr. Fegenbush?A Well, we asked them about it, if they had been approached, andseveral of them said they hadQ. Did you tell them anything about being'or not being in the unionthat night?6An affiliate of the American Federation of Labornight shiftA "roving guard" has no particular station ; his duties take him throughout the yard.s The record is clear that the sergeants, the lieutenant, and the captain of the guardsare supervisory employees, for whose actions the respondent is iesponsible. TAMPA SHIPBUILDING COMPANY, 'INCORPORATED, -183A. They asked me what I thought about it, and what I".thought theyought to do, and I, told them they had a head the same as I did, but inmy opinion, I would notjoin becauseIdid not think you could be adeputy sheriff and guard the shipyard and belong to the union, but I-didnot advise none of them what to-do. I told them to use their judgment.Q. 'Now,as a resultof talking to these various men in the yard themthat night,did you learnanything about Kell?A. Some of them told me that Kell and somebusiness agent, or someone,Iwould not say who it was, had been around and talked tothem andcollected dues fromsome of them.Some of them had put-up, I think itwas, a dollar.Callis testified that upon their return to the yard, he, Chadwick, and Fegenbushspoke to some of the guards and were informed that Kell and others "hadbeen around the yard soliciting membership." Chadwick testified that whenthey arrived at the yard he noticed that Jones "had a notebook in his hand,and he would stop the different guards .:." Later Jones, according to Chad-wick, "came rushing in" to the latter's office and stated, " ... I did notknow what I was doing." ° Chadwick further testified that he was of thedefinite impression that Jones was "soliciting."Chadwick, in his testimony, indicated that thereason forhis activities atthe yard that night was his concern over the violation-of the respondent's ruleagainst solicitation of all types "in the yard." Callis sought' to justify hisactions upon the same ground. Yet, it is significant that Fegenbush did notsimilarly testify, but, on the other hand, stated that he, Chadwick, and Callishad been told that night that the guards were organizing, and that he advisedseveral of the guards that he "would not join because [lie] did not think youcould be a deputy sheriff and guard the shipyard and belong to the union . . .Despite Chadwick's conviction that Jones had knowingly violated the rule, andthough he had knowledge of Kell's activities, no disciplinary action was takenagainst either of these employees for their conduct in this respect. In thecircumstances, and from the entire record, the undersigned is convinced andfinds that Chadwick, Callis, and Fegenbush did not undertake to enforce therespondent's rule or to halt its violation, but determined to thwart the guards'organizationalactivities and prevent, the formationof a union-among them.To effect such purposes they questioned the guards respecting their concertedactivities, and Fegenbush discouraged affiliation with the Union.This findingisbuttressed by the admissions of Chadwick, who testified that "on variousoccasions" during the summer of 1941, he informed several of the guards whomhe supervised, when engaged in conversation concerning the organization ofthe guards, that he did not "think they will get away with it" and that "theNavy or the Marines might come in, marching in the gate, and we would goout in the opposite direction "He also testified that during 'some of theseconversations he stated that he "was afraid" the Navy "might take over andwe would lose our jobs, and other people were of thesame opinion" if theguards organized.During this period, Chadwick told Guy English,10 after thelatter had informed him that the guards wereorganizing,that he did not° Chadwick also testified that Jones told him that he'was "going to throw that book onKell's front porch "The following morning, as he testified, Kell found the book he hadgiven Jones on the front porch of his house with a note reading, "Kell, I did not knowthat this was a union.Captain Chadwick told me what it is, and I will have no part in it.Jones."10A former guard.Now employed elsewhere in the yard. 184DECISIONSOF NATIONALLABOR RELATIONS BOARD"think you will get away with that, because I don't think the Navy will standfor it."Chadwick remained at the yard the balance of the night.Between 9: 00 and10:00 o'clock in the morning, according to his testimony, he went to the officeof George P. Howell, the respondent's president.There he told Howell thatKell had allowed certain persons in the yard to solicit both membership andmoney for dues, and that McClung was lone of them. Chadwick testified thatHowell then instructed him to "stop it, that soliciting in the yard" ;that heinformed Howell that"it has already been stopped" ;and that he thereupon leftHowell's office.Chadwick further testified that later he went to the office of,Bayard C. Stafford,the respondent's personnel director.Regarding this visitto Stafford's office Chadwick testified as follows :Mr. Stafford,I think, was in his office alone. I walked in and I said,"Mr. Stafford, Kell has been coming in here with a hangover.He hascome in here with the smell of liquor on his breath,when apparently therewas no hangover,"and 1,said, "Sometime back," I said, "I came in themorning and found Kell in my office with his arms folded and his headon ' his arms, and he was asleep and I awakened him," and as I say, hewas so drunk he could not talk." I said, "I have talked to Kell."He said,"Well, bawl him out.Bawl him out. Talk to him." And I said,"I havetalked to him and I have bawled him out like a Dutch uncle,but it doesnot seem to have any effect,"and I said,"I think Kell has gotten to theend of his rope," and he said,"We will have to consider this thing," andhe said "to reconsider," he said, "Get rid of him," and I said, "I will dothat tomorrow morning," and I walked out and went to the main gate andwent home.Stafford testified that on the morning Kell was discharged, Chadwick came tohis office and told him that Kell had been in his [Chadwick's]- office under theinfluence of liquor 1a and that he"told the Captain we better get rid of Kell"and that later that morning he telephoned to the Sheriff"to lift"Kell's com-mission"Howell testified that on September 5, he came into the yard andsaw McClung and H. L. Sander 14 there, and the former was talking to aguard ; and that he telephoned "Chadwick and he was out, and about ten min-utes later he walked into my office and said that he wanted to come over toreport that union agents were soliciting in the yard, and I told him to throwthem out of the yard and fire the guard that allowed them in." 16When Kell reported for work on the evening of September 5, he was met bySergeant McDugald,who asked him for hisdeputysheriff's commission andadvised him that Stafford had ordered such action.Kell asked McDugald "whatthe trouble was."McDugald stated that he did not know.Kell then refused toturn the commission over to McDugald 'stating that he had received it from theSheriff and that he would return it to him. Shortly thereafter Stafford cameover to Kell and told him, according to Kell, that he was sorry he had to lethim go because he was one of the best men in the yard, "but under the companyrules a mancould not work [as a guard] unless he had a deputy's commission,"11 Chadwick stated that this incident took placein August 1941.12 See footnote 11,supra.According to Chadwick, Stafford was informed by him onSeptember 5 that this event took place"sonic time hack."11 It was then the respondent's practice to have the guards deputized by the Sheriff oftIillsborough County,the county in which the yard is located.14A representative of an affiliate of the American Federation of Labor.16Chadwick could notrecallHowell tellinghim to"throw [the union organizers] out ofthe yard and to fire the guard that allowed them in." TAMPA SHIPBUILDING COMPANY, INCORPORATE'D'185and since the sheriff had revoked his commission the respondent'was obligedto discharge him.Kell further testified that he left the yard that eveningwith Stafford androdea few blocks with Stafford in his car,and had thefollowingconversation with him :A. I asked him[Stafford] if he had any idea what the trouble was, andhe asked me was I doing any drinking,and I said no, that I have noteven been in any place where there is drinking,except the place where theysell beer, and,in tact I eat lunch in a place where they sell beer, and helet me out of the car.Stafford did not recall any"particular conversation"during the ride, and didnot "think"he told Kell the reason for the latter's discharge.Kell's testimonyrespecting these events is credited by the undersigned.Later that evening Kell telephoned the Sheriff and asked him why his com-mission was revoked. , The Sheriff told him that Stafford had called him earlierin the day and requested the revocation"and inasmuch as the company paidfor the bond,"the Sheriff could not do anything other than to comply withthe request.On the following day, September 6, McClung and Chissom called upon Staffordfor the purposes of protesting Kell's discharge and securing recognition of theUnion as the representative of the guards.On this occasion they proceeded tostate their purposes.Stafford,accordingtoMcClungand Chissom,told themthat he would have to- take these matters up with some higher officials, and ifthey would telephone him on September 9, he would arrange an appointmentfor them.Stafford testified that he toldMcClung andChissom that he wouldnot reinstate Kell because he was "not the kind of man we want on the Guard."He admitted,however, thathe toldMcClung and Chissom that he would discussthe matter of recognition of the Union with some higher official,but testifiedthat he could not recall whether he told McClung and Chissom that he wouldmake an appointment for them. The undersigned finds the testimony of McClungand Chissom regarding their meeting with Stafford on September 6, 1941,16 tobe substantially in accord with the facts.The undersigned is convinced and finds that Kell was discharged on September5, 1941, because of his membership in and activities on behalf of the Union. Asfound above and as will further be shown directly below, the respondent wasmost desirous of preventing the guards from organizing.Kell actively aidedthe organization of a union of the guards.His discharge occurred the dayafter he gave such aid. The respondent,among its employees,identified but twoindividuals who were associated with the Union's organizing drive.These wereKell and Jones.The latter communicated'to Chadwick his desire to withdrawfrom the activities in question.On September 5, Stafford,who ultimately causedKell's discharge,assigned to Kell no reason for the respondent's termination ofhis services,except that the Sheriff had revoked his commission.It is undeniedthat the respondent induced the Sheriff to cancel Kell's commission.The re-spondent does riot contend that Kell was discharged because he violated therespondent's rule against solicitation.It adduced evidence and argued thatKell's*addiction to intoxicants,and its effect upon his work on several occasions,motivated it to sever Kell's employment.Yet,Howell was informed of Kell'sunion activities early in the morning of Kell's discharge,and ordered the dis-charge of the guard who permitted the union organizers to enter the yard. It11 Stafford testified that this meeting took place on the day Kell was discharged ; theundersigned finds that he was mistaken in this respect and that it took place on Septeiu-ber 6. 186'DECISIONS OF NAT161AL LABOR RELATIONS BOARDisapparent thatDell's union activities,rather thanhis complicity with othersin violating the respondent's rule, or the charge that he reported for work atvarious times under the'influence of liquor or with'a "hangover,"was the solereason forhis employmenttermination.Significantly,Staffordtestified that anincident which occurred"sometimeback" was theimmediate reason for Dell'sdischarge..On Monday,September 8, Howell met' with the various representatives of the"Metal Trades Department of the American Federation of Labor." 17 At thismeeting, according to Howell,he told the union representatives that the closedshop agreement prohibited the guards from being organized," that McClungand, Saiider had breached the agreement by aiding the guards in their organiza.tional efforts and by soliciting on company time and property," and that in thefuture the respondent would not meet with the Metal Trades Department ininformal meetings 20 to discuss grievances,but would insist that grievances betaken up in the manner prescribed in the agreement.AlthoughHowell testifiedthat he was not opposed to the guards organzing,Guy English testified thatin the early part of October 1941,he and Chissommet with Howellto protest thecontract made by the respondent with the Sheriff,whereby the supervision of theguards was placed in the hands of the Sheriff of Hillsborough County,21 andthat Howell told them that"he said in this meeting [of September 8] with theMetal Trades[that] he told Mr. McClung and the other men of the Metal Trades,that unless they did away with this guard union,that they[the respondent]would not hold a meeting with them [the Metal Trades]."'English also testifiedconcerning this'meeting with Howell :Q. Did Mr. Howell tell you any reason he gave theMetalTrades Council[Department]as to why he would not have the guards organize into theUnion?A. None whatever,he said he was not going to have no union guard.Howell denied making these statements.The undersigned rejects his denialand credits English's testimony?'The respondent's contention that it merely attempted to stop union activities-on its time and property is without merit and is not supported by the record.The credible evidence discloses its antipathy to the organization of the guardsregardless of when, where,and by whom such activities were carried on. Atthe least,there is concrete evidencewhich clearlyportrays the respondent's oppo--sition to the organization of its guards by the Metal Trades Department. Injustification of its hostility to the conduct of the Metal Trades Department in-this connection,the respondent urges that the agreement it has with thisorganization proscribes such conduct.This prohibition does not, in fact,exist.The agreement merely provides for the exclusion of the guards fromits coverage.In any event, a provision so limiting the right of employees to17 On or about July 16, 1941,the respondent entered into a closed shop agreement withthe Metal Trades Department of the American Federation of Labor covering certain namedcrafts.The guards were among those specifically excluded.>eHowell maintained that at the time of the execution of the contract with the MetalTrades Department,itwas understood that the guards were not to be organized by theunion signatories.The contract itself does not so provide.19The agreement contains no clause forbidding solicitation on company time and property.20 This was an informal meeting to discuss a grievance.21 This contract is discussed below.12Howell was not a credible witness.An example of his unreliability is hls testimonyat the hearing indicating that he knew of the Union as early as September 8, the time.of his meeting with the Metal Trades Department,and his statement in a letter to theBoard datedNo\ ember22, 1941, averring that on September 10 he had no knowledge.of the Union. TAMPA SHIPBUILDING COMPANY, INCORPORATED187freely choose their own bargaining representative is of no effect."More-over, the Board has enunciated the rule that guards are entitled to repre-sentation by the bargaining agent of their employer's production and mainte-nance employees, provided a separate unit is maintained for them.'Thus,any position, to the contrary is untenable." Accordingly, the respondent'shostility to the Union, as transmuted into, and evidenced by the actions hereindescribed, is violative of the Act.On September 9, the respondent entered into a written contract with thesheriff of Hillsborough County 2° Under the terms of, the contract, theSheriff assumed "the guarding and policing of the premises" of the respondent,which included"the usual and customary services of watchmen and gatemen."The contract also provided,among other things:7.The Sheriff shall have full and complete control and authority oversaid men furnished in compliance with this agreement,including the rightto hire and fire said men or otter rights and powers usual and customaryto an employerand the[respondent]shall have no right to designate themen to be employed or the hours of service,or have any control-over'theaction of said men, and they and each of them shall be answerable onlyto the Sheriff ..."In its answer,the respondent asserts that on and after September 10, 1941, itno longer was the employer of the guards.The respondent contended at the hearing that the contract was entered intobecause of the insistence of the Navy Department that the yard be guardedby persons with authority to make arrests; and that there had been a greatamount of stealing of tools and materials from the yard, and the guards thenin its employ were unable or unwilling to prevent the thefts.Whatever' maybe said as to the validity of these contentions, the fact is that the,respondent'sapprehension in this regard was not the motivating'factor which led to theexecution of the contract.Thus, the record shows that guards in the re-spondent's employ at the time of the execution of the contract were deputysheriffs with power to make arrests.Furthermore,there is no evidence thatthe thefts of tools and materials were due to the negligence or incompetencyof the guards.The respondent also contended at the hearing that"the guards were turnedover to the sheriff"because the Sheriff would'not deputize any guard who wasnot an adherent of the political party to which the Sheriff belonged,and forthat reason the respondent was unable to hire many able and competent per-sons to guard the yard. This contention is contrary to the credible evidenceadduced at the hearing. In fact, James Gray, the respondent's secretary andtreasurer, did not testify to any instance prior to September 9, 1941, where theSheriff refused to deputize a guard suggested by the respondent, except forSheriff,Meyers testified that between April, 1941 and September 9, 1941, 'hethe cases of two individuals with criminal records.Former Chief Deputyhad complete charge of deputizing the respondent's guards, and that at no"Matter ofPackard Motor.Car CompanyandInternational Union, United AutomobileAircraft it Agricultural Implement Workers of America, Local No. 11i,47 N L. R B 932"Matter ofPackard Motor Car Company,etc, supra;Matter ofChrysler Corporation,-Highland Park PlantandLocal 114, United Automobile, AircraftitAgricultural Imple-ment Workers,44 N. L. R. B. 881.25 The respondent also contended that guards who are members of the same union as theworkers they observe are incapable of properly performing their policing dutiesThiscontention is likewise without merit.See Matter ofChrysler Corporation,etc., supra95This contract,by its terms,became effective at 12 :01 a. in.on September 10, 1941. 188DECISIONS IOF NATIONAL LABOR RELATIONS BOARD-time was any guard refused a commission if he had no known criminal record.Meyers further testified that during that period, several of the respondent'sguards who had opposed the election of the Sheriff were deputized.The undersigned is convinced and 'finds that the contract of September 9,1941, was entered into by the respondent for the sole purpose of defeating theorganizational drive of the Union, and to provide the respondent with anavenue of escape so that it would not be compelled to bargain collectively, withthe Union.This finding is supported by a statement made by Gray to McClungon or about September 10, when McClung telephoned Gray for an appointmentto meet with Howell to discuss the recognition of the Union by the respondent.,During this conversation Gray told 'McClung that the guards had been "turnedover 'to the sheriff," that the Sheriff was going to police the yard, and that,`therefore, the Board did not have any jurisdiction in the matter.This find-ing is further supported by the testimony of English who stated that in theearly part of October 1941, he went 'to Stafford's office in an endeavor to bereinstated as a guard after being discharged by the Sheriff, and that Stafford'told, him, "I cannot get you reinstated in the Guard . . . The Company is notgoing to take the guards back; and [we're] not going to have a union guard... [and] `the sheriff is the man'to decide"' whether he would reinstate him.Stafford did not specifically deny making the statement attributed to him byEnglish.The undersigned credits English's testimony and finds that Staffordmade the above quoted statement.-The undersigned concludes and, finds that the respondent entered into thecontract for the purpose of discouraging its guards from joining 'or remainingmembers of the Union. The facts found above leave room for no other con-elusion.The contention of the respondent that the guards' union activitiesplayed no part in its determination to enter into this contract is not supportedby the credible evidence. ' By, the terms of the contract, the respondent locked-out its guards at midnight, September 9, 1941, and by such action the respondentcommitted an unfair labor practice within the meaning of the Act.27The undersigned further finds that the respondent discriminated againstBertram J. Kell on September 5, 1941, and its guards on September 9, 1941, withment, thereby discouraging membership in the Union, and that by such acts and'conduct, and other acts and conduct detailed above, the respondent interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteed in Section 7 of the Act.B. The alleged refusal to bargain collectively1.The appropriate unitThe amended complaint (as amended), alleges that the appropriate unitconsists of all "guards of respondent employed in its Yard, exclusive of Ser-geants, Lieutenants and the Captain."The respondent's answer avers "that aunit appropriate for the purpose of collective bargaining must include all of theemployes of the Yard" and that under the terms of the closed shop agreementwith the Metal Trades Department, the guards, together with certain otheremployees are, "because of the very nature of their work, excepted from organi-zation by labor union.,'The respondent's contention (1) that the guards, bythe provisions of the closed shop contract, are barred from joining any labororganization affiliated with the American Federation of Labor, and (2) if the27On or about August 22,1942, the United States Coast Guard "took over" the guardsthen employed at the yard,-and ever since that date the guards are under the supervisionof the Coast Guard, although they are hired and paid by the respondent. TAM1 A SHIPBUILDING COMPANY,' INCORPORATED189guards were associated with an organization which represents the respondent'sproduction and maintenance employees, whose activities they watch and guard,their efficiency would be materially lessened, are, as found above, without merit.Under the circumstances of this case, the undersigned finds that all the respond-ent's guards, exclusive of Sergeants, `Lieutenants and the Captain, at all timesmaterial herein, constituted and now constitute a unit appropriate for the pur-poses of collective bargaining with respect to rates of pay, wages, hours ofemployment, or other conditions of employment, and that said unit insures tothe employees of the respondent the full benefit of their right to self-organizationand collective bargaining and otherwise effectuates the policies of the Act.2Representation by the Union of a majority in the appropriate unitOn September 4, 1941, as found above, 20 or 25 of the guards in the respondent'semploy met at McClung's house and there formed the, Union. The respondent'spay roll for the week ending September 9, 1941, lists 79 guards in the unit foundto be appropriate.There were received in evidence two books which containedthe names of 30 guards in the appropriate unit 2D who joined the Union sometimebetween September 4 and 9, 1941.There is in the record oral testimony byformer guards W. M. Wood and Harry Al. Church that the former saw five andthe latter saw four named guards whose names do not appear in the books idevidence sign books similar to those in evidence.These books were not producedat the hearing.Peeler testified that the Union had six books, including thosereceived in evidence, in which the guards who signified their willingness to jointhe Union signed their names, and that he made a thorough search for the fourmissing books; but was unable to find them. Although Church stated definitelythat the four he saw sign (lid so on September 5, Wood testified that the five heobserved, signed in September or October, and he did not specifically identifyany one of this group as having signed on or before September 9The testimonysubmitted in support of the Union's claim of majority is weak and unconvincing.It is true that Chissom and English insisted that the Union had a majority beforeSeptember 10.However, they did not specify by name any of the guards whosigned the missing books.The undersigned finds that on September 9, the Unionrepresented at most 34 guards in the unit of 79 on that date, and that it was notdesignated by the majority of the guards as their bargaining agent on or beforethen. -Whether or not it represented a majority between September 10, 1941,and August 22, 1942, is immaterial,' since the respondent did not employ theguards during this period, having again become their employer on or aboutAugust 22, 1942, at which time there is no evidence that a majority of the guards-.,selected the Union as their bargaining representative.The undersigned shall accordingly recommend that the complaintbe dismissedinsofar as it alleges that the respondent violated Section 8 (5) of the Act.1C. The alleged discriminatory discharge of Kimbley D. ChissomChissoni was first employed by the respondent as a guard on March 10, 1941.was employed by the respondent as a checker and remained in its employ untilJanuary 22, 1942, on which date he was discharged.Upon obtaining employ-ment as a checker, under the respondent's closed shop contract with the MetalTrades Department, Chissom joined the union which covered checkers.'s Cf. Matter ofChrysler Corporation, etc, supra.29The names of these 30 appear on the respondent's payroll of the week ending Septem-ber 9, 1941;one additional name, so far as it is legible,is not listed thereon,or is a dupli-cate of one already included in the 30.The figure 30 is reached after excluding duplica-tions of signatures.i II190DECISIONS OF NATIONAL LABOR RELATIONS BOARDChissom testified in substance as follows concerning the events which occurredon, the day of his discharge: At the end of his shift on January 22, he wasnotified that the Bead Checker, Oliver Surprise, wanted to see him.He imme-diately went to Surprise's office and was handed a termination slip.He waitedfor several hours until Surprise came in, and asked Surprise why he *as dis-charged.Surprise then said, "Oh, you are an 'agitator." Immediately there-after he went to Stafford's office. to ascertain the reason for his discharge.`Stafford called in Surprise.Surprise, when he saw Chissom in Stafford's office,saidto him, "You are trying to create trouble now." Surprise left Stafford'soffice and Chissom told Stafford that he did not want to leave "this a-way."Chissom did not want the "discharge" against his record because he wished toobtain a civilian job with the Army in the near future.At Stafford's suggestion,he signed a letter resigning from the respondent's employ.Surprise and his assistant, Arthur Lehman, both testified that Chissom wasdischarged because of incompetency and neglect of duty.Lehman stated thaton several occasions he warned Chissom that-he was not performinghis dutiesproperly.Chissom did not deny this. Lehman, as Surprise testified, informedSurprise two or three times that Chissom neglected his work.Nor did Chissomdeny Surprise's testimony to the effect that Surprise placed him on several jobsand on several different shifts in order to find a job which he could perform.Surprise further, testified, and it is undenied, that not only was Chissom incom-petent to perform the tasks assigned to him, but that instead of trying to per-form them Chissom spent much of his time walking around the yard talkingto other employees.Surprise's version of, the conversation which took placebetween Chissom and himself on the day of Chissom's discharge contains nomention of a statement that Chissom was an "agitator." 'Furthermore, Surprisetestified that on January 22, he told Chissom that his work was unsatisfactory.In the circumstances, the undersigned credits Surprise's testimony and finds thathe made no reference to Chissom as an "agitator."On the day of his discharge,as Lehman's uncontradicted testimony shows, Chissom failed to fill out 50 of theapproximately 85 time cards on which he was supposed to report in detailrespecting certain operations of employees whose work he "checked."Lehmanconveyed this information to Surprise and the-latter effected Chissom's discharge.Although Surprise knew Chissom had been active in the Union there is nopersuasive evidence to indicate that Chissom was discharged for his activities iiithe Union's behalf. In view of the foregoing, the undersigned finds that, Chissomwas discharged for incompetency and neglect of duty and not in violation of theAct.The undersigned will accordingly recommend that the complaint withrespect to Kimbley D. Chissom be dismissed as to his discharge on -January22; 1942.IV. THE EFFECT OF THE UNFAIRLABOR PRAOTICESUPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act. TAMPA SHIPBUILDING COMPANY, INCORPORATED191It has.been found that the respondent discriminated in regard to the hire andtenure of employment of Bertram J. Kell by discharging him on September 5,'1941.At the'time of the hearing, Kell was in the military service of the UnitedStates and is accordingly not available for immediate reinstatement.Therefore,the undersigned will recommend that the respondent, upon aiplication by Kellwithin forty (40) days after his discharge from the armed forces of the UnitedStates, offer him reinstatement to his former or a substantially equivalent position,without prejudice to his seniority or other rights and privileges.The under-signed will further recommend that the respondent make Kell whole for any lossof earnings he may have suffered by reason, of the respondent's discriminationagainst him, by payment to him of a sum of money equal to the amount he wouldnormally have earned as wages during the period (1) between the date of hisdischarge by the respondent and the date of his entering the armed forces ofthe United States, and (2) between the date five" (5) days after Kell's timelyapplication-for reinstatement, and the date of the offer of reinstatement by the'respondent, less his net earnings "0 during those periods.The fact that Kell maybecome entitled to further back pay following his timely application for reinstate-ment upon his discharge from the armed forces of the United States shall notbe regarded as affecting the respondent's obligation to pay him, immediatelywhatever amount is due him from the date of his discharge by the respondent tothe date he entered the armed forces of the United States, less his net earningsduring that period."1It has been found above that the making of the contract with the Sheriff ofHillsborough County was an action taken in pursuance of the respondent's unfairlabor practices.It has also been found above that by entering into the saidcontract the respondent locked-out the guards then in its employ in order todiscouragemembership in the Union and to avoid collective bargaining.Thenormal necessary action to remedy the respondent's unfair labor practices isto require that the respondent offer immediate and full reinstatement, withoutprejudice to their seniority and other rights and privileges, to all the guardsin the respondent's employ on September 9, 1941.There are no circumstancesin this case which would warrant a departure from this normal procedure. Ac-cordingly, it will be recommended that the respondent offer to all the guardslocked-out by it on September 10, 1941, immediate and full reinstatement to theirformer or substantially,equivalent positions, without prejudice to their seniorityand other rights and privileges, and make them whole for any loss of pay theymay have suffered by reason of the respondents discrimination against them bypayment to each of them of a sum of money equal to the amount he normallywould have earned as wages from the date of his discharge as a result of thelock-out, to the date of the offer of reinstatement, less his, net earnings duringsuch period.Should it develop, as appears likely from the record, that any of the guardslocked-out are in the armed forces of the United States at the time of theissuance of this Intermediate Report, it will be recommended that the respondent,3° By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-,where than for the respondent,which would not have been incurred but for hisunlawfuldischarge and the consequent necessity of his seeking employment elsewhere. See Matter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and SawmillWorkersUnion,Local 2590,8 N. L R. B. 440.Monies received forwoik performed from Federal, State,county, municipal,or other work-relief projects shallbe considered as earnings.SeeRepublic Steel Corporationv.N L, R'B.,311 U: S. 7."Matter ofAmerican Laundry Machine CompanyandUnited Electrical,Radio andMachine Workers of America,45 N. L.R. B. 355._ 192DECISIONS OF NATIONAL, LABOR RELATIONS BOARDupon application by such employees within forty (40) days after their respectivedischarges from the armed forces of the United States, offer to each, reinstate-ment to his former or substantially equivalent position without prejudice tohis seniority and other rights and privileges. In making whole any such individ-ual for any loss of earnings he may have suffered by reason of the respondent'sdiscrimination against him, it will be recommended ,that the respondent payto each a sum of money equal to the amount he normally would have earnedas wages during the period (1) between the date of his discharge by the respond-ent to the date of his entry into the armed forces and (2) between a date-five(5) days after his timely application for reinstatement as provided above andthe date of the respondent's offer of reinstatement, less his net earnings duringthose periods.With reference to Chissom, although he was a guard at the time of the lock-out,since he was given substantially equivalent employment by the respondent onOctober 6, 1941, and subsequently was discharged for cause on January 22, 1942,itwill not be recommended that the respondent offer him reinstatement. It will,however, be recommended that the respondent make him whole for any lossof earnings he may have suffered by reason of the respondent's discrimination,against him on September 10, 1941, by payment to him of a sum of money equalto the amount he normally would have earned as wages from September 10 toOctober 6, 1941, less his net earnings during that period.Having found that the Union did not represent a majority of the respondent'semployees on or before. September 9, 1941, or on and after August 22, 1942, and,therefore, the respondent did not refuse to bargain collectively with the Union,and that the respondent did not discriminatorily discharge Kimberly D. Chissomon January 22, 1942, the undersigned will recommend that the complaint in theserespects be dismissed.Upon the basis of the above findings of fact and upon'the entire record inthe case, the undersigned makes the following :CONCLUSIONS of LAW -1.Guards, Officers, Patrolmen and Nightwatchmen Federal Labor Union No.22970, affiliated with the American Federation of Labor, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By,discriminating in regard to the hire and tenure of employment of Ber-tram J. Kell on September 5, 1941 and all the guards in the respondent's employon September 9, 1941, thereby discouraging membership in Guards, Officers,Patrolmen and Nightwatchmen Federal Labor Union No. 22970, the respondenthas engaged in and in engaging in unfair labor practices, within the meaningof Section8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (I)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting-commerce within the meaning of Section 2 (6) and (7) of the Act.6.The respondent has not discriminated with respect to the termsand 'con-ditions or hire and tenure of employment of Kimbley D. Chissom insofar as hisdischarge on January 22, 1942, is concerned_6.All the guards employed by the respondent at its Tampa, Florida, shipyard,'except Sergeants,Lieutenants,and the Captain,at all times material herein,bargaining, within the,meaning of Section 9 (b) of the Act. TAMPA SHIPBUILDING COMPANY, INCORPORATED1937.The Union, at all times material herein, did not represent a majority in theappropriate unit, and, therefore, the respondent has not refused to bargaincollectively with it, within the-meaning of Section 8 (5) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommendsthat the -respondent, Tampa Shipbuilding Company, Incor-porated,its officers,agents, successors,and assigns shall:1.Cease and desist from :(a)Discouragingmembership in Guards, Officers, Patrolmen and Nightwatch-men Federal Labor Union No. 22970, or any other labor organization of itsemployees,by laying off, lockingout, discharging, or refusing to reinstate any ofits employees, or in any other manner discriminating in regard to their hire andtenure ofemployment or any term or condition of their employment ;(b) In any other manner interfering with, restraining, and coercing its employ-ees in the exerciseof their rights to self-organization, to form, join,or assistlabor organizations,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargainingor other mutual aid or protection,' as guaranteed in, Section 7 of theAct.2.Take the following affirmative action which the undersignedfindswilleffectuate the policies of the Act :(a) Offer to Bertram J. Kell and all the guards in the respondent's employon September 9, 1941, except Kimbley D. Chissom, immediate and full rein-statement to their former or substantially equivalent positions without prejudiceto their seniority and other rights and privileges in the manner set forth in"The remedy."(b)Make whole, in the manner set forth in "The remedy," Bertram J. Kell,and' all the guards, except Kimbley D. Chissom, in the respondent's employ onSeptember 9, 1941, for any loss of pay they may have suffered or may hereaftersuffer by reason of the respondent's discrimination against them ;alsomakewhole as provided in "The remedy" Kimbley D. Chissom for any loss of payhe may have suffered by reason of the discrimination against him.(c)Post immediately in conspicuous places throughout its shipyard, at Tampa,Florida, and maintain for a period of at least sixty (60) consecutive days fromthe date of posting notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraphs 1 (a) and (b) of these recommendations; (2) that therespondent will take the affirmative action set forth in paragraphs, 2 (a) and(b) of these recommendations; and (3) that the respondent's employees arefree to become or remain members of Guards, Officers, Patrolmen and Night-watchmen Federal Labor Union No. 22970, and that the respondent will notdiscriminate against any employee because of membership in or activity onbehalf of that organization ;(d)Notify the Regional Director for the Tenth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what steps,the respondent has taken to comply herewith.It is further recommended that the allegations of the complaint as to KimbleyD. Chissom's discharge on January 22, 1942, be dismissed, as well as the allega-tions with respect to the respondent's refusal to bargain collectively with theUnion.It is further recommended that unless on or before ten (10) days from the 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt of thisfIntermediate Report, the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, the-National Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) clays from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C., an original and four copies of a statement'in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days after the date of the order transferring the caseto the Board.-Howamn MYERS,Trial Examiner.Dated April 15,'1943.-,t